Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
IN RE:  ANDRES SILVA                                   )                          No. 08-06-00087-CR
)
)AN ORIGINAL PROCEEDING
)       
)       IN HABEAS CORPUS
)

O P I N I O N

            Andres Silva filed a petition for writ of habeas corpus.  See generally Tex.R.App.P. 52.1-52.11.  In response to the Court’s inquiry whether it has jurisdiction of this matter, Silva filed a
motion to dismiss stating that the issues raised in the petition will be heard in the trial court.  A court
of appeals does not have original habeas corpus jurisdiction in criminal law matters.  See Tex.Code
Crim.Proc.Ann. art. 11.05 (Vernon 2005); Tex.Gov’t Code Ann. § 22.221 (Vernon 2004);
Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex.App.--El Paso 1994, orig. proceeding).  We deny the
motion to dismiss as moot and dismiss this original proceeding for want of jurisdiction.


July 27, 2006                                                               
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)